Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on July 14, 2021, claims 1-12 were amended, new claim 13 was added.  
Claims 1-13 are currently pending, of which claims 1, 11, 12, and 13 are independent claims. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Toshikatsu Imaizumi on August 23, 2021.
Independent claim 1 has been amended as follows: 
IN THE CLAIMS
1.	(Currently Amended)	A three-dimensional object formation instruction apparatus, which visualizes a distribution of a physical quantity in a three-dimensional space, comprising: 
a receiving device which receives information pertaining to the distribution of physical quantity in the three-dimensional space, 
a shape determination device which determines a shape of representation bodies representing the physical quantity, on the basis of the received information, 
a position determination device which divides the three-dimensional space into a plurality of divided spaces, and determines the number of the representation bodies to be arranged and a position of each of the representation bodies, in each of the plurality of divided spaces, on the basis of the received information, and



Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Halperin (US Patent Publication No. 2018/0024517 A1) describes allowing a user to convert various styles of three dimensional graphic representations of molecular models to computer aided design format to enable printing of a physical model using three dimensional printing equipment such as rapid prototyping equipment, additive manufacturing equipment, and/or three dimensional printers. Paragraph [0006] of Halperin.
Smith et al. (US Patent Publication No. 2014/00336807 A1) describes methods of nesting parts for 3D printing and of modularly managing the 3D printing. Paragraph [0017] of Smith. Methods split received part models into model batches, and repeatedly, set consecutive model batches into printing space(s) that are being gradually filled, by defining, for each part model in the model batch, a roadmap with respect to the occupied space and a set of positioning rules, and 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a three-dimensional object formation instruction apparatus, which visualizes a distribution of a physical quantity in a three-dimensional space, comprising: a receiving device which receives information pertaining to the distribution of physical quantity in the three-dimensional space, a shape determination device which determines “a shape of representation bodies representing the physical quantity, on the basis of the received information”, a position determination device which divides the three-dimensional space into a plurality of divided spaces, and determines the number of the representation bodies to be arranged and a position of each of the representation bodies, in each of the plurality of divided spaces, “on the basis of the received information”, and a generating device which generates a three-dimensional object formation instruction including an instruction to form a three-dimensional object, which comprises the representation bodies having the determined shape at the determined visualizes the distribution of physical quantity in a three-dimensional space”.

Claim 11
The reasons for allowance of Claim 11 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a three-dimensional object production method comprising steps of: 5PatentAttorney Docket No.:SZK-0018UOT referring to information pertaining to distribution of physical quantity in a three-dimensional space, determining “a shape of a representation bodies representing the physical quantity, on the basis of the information referred to”, dividing the three-dimensional space into a plurality of divided spaces, determining the number of representation bodies to be arranged and a position of each of the representation bodies, in each of the plurality of divided spaces, “on the basis of the information referred to”, generating a three-dimensional object formation instruction which includes an instruction to form a three-dimensional object, which comprises the representation bodies having the determined shape at the determined position, and forming-a the three-dimensional object on the basis of the three-dimensional object formation instruction so as to “visualize the distribution of physical quantity in a three-dimensional space”.

Claim 12
The reasons for allowance of Claim 12 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory computer readable medium storing a program determines a shape of a representation bodies representing the physical quantity, on the basis of the received information”, a position determination device which divides the three-dimensional space into a plurality of divided spaces, and determines the number of the representation bodies to be arranged and a 6PatentAttorney Docket No.:SZK-0018UOT position of each of the representation bodies, in each of the plurality of divided spaces, “on the basis of the received information”, and a generating device which generates a three-dimensional object formation instruction including an instruction for forming a three-dimensional object, which comprises the determined number of the representation bodies, each of the representation bodies having the determined shape at the determined position so as to “visualize the distribution of physical quantity in the three-dimensional space”.

Claim 13
The reasons for allowance of Claim 13 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a three-dimensional object formation instruction apparatus, which visualizes distribution of a quantity in a three-dimensional space, comprising: a receiving device which receives information pertaining to the distribution of the quantity in the three-dimensional space, a shape determination device which determines whether the information of the quantity is scalar or vector, and “determines a shape of representation bodies based on the determination whether the information of the quantity is scalar or vector”, wherein the shape of the representation bodies is pre-determined regardless of the distribution of the quantity, on the basis of the received information”, a generating device which generates a three-dimensional object formation instruction including an instruction to form an object, which is represented by the representation bodies formed at the determined positions, so that physical quantity visualizing means “visualizes the distribution of the physical quantity in a three-dimensional space”.
As dependent claims 2-10 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-4 and corresponding description.
The prior art made of record include Robar et al. (US Patent Publication No. 2019/0282832 A1); Katayama et al. (US Patent No. 7,853,069 B2); Sun et al. (US Patent Publication No. 2009/0148813 A1); Gardiner et al. (US Patent Publication No. 2018/0370117 A1); Morovic et al. (US Patent Publication No. 2018/0029297 A1); Chu et al. (US Patent Publication No. 2017/0066195 A1); Nguyen et al. (US Patent Publication No. 2017/0008085 A1); Ackelid (US Patent Publication No. 2014/0370323 A1); Kanaris et al. (US Patent Publication No. 2019/0061349 A1); Halperin (US Patent Publication No. 2018/0024517 A1); Smith et al. (US Patent Publication No. 2014/00336807 A1); and Jones, O.A. and Spencer, M.J., 2018. A simplified method for the 3D printing of molecular models for chemical education. Journal of Chemical Education, 95(1), pp.88-96.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117